NOT DESIGNATED FOR PUBLICATION

                                             No. 122,859

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          PATRICK MARTIN,
                                             Appellant,

                                                      v.

                                         STATE OF KANSAS,
                                             Appellee.

                                   MEMORANDUM OPINION

       Appeal from Greenwood District Court; MICHAEL E. WARD, judge. Opinion filed July 30, 2021.
Affirmed.


       Kristen B. Patty, of Wichita, for appellant.


       Michael J. Duenes, assistant solicitor general, and Derek Schmidt, attorney general, for appellee.


Before POWELL, P.J., BRUNS, J., and STEVE LEBEN, Court of Appeals Judge Retired,
assigned.


       LEBEN, J.: Patrick Martin appeals the district court's denial of his claim that the
attorney who represented him in a murder trial provided constitutionally inadequate
assistance. Martin argues that his attorney's concession of likely guilt on a secondary
charge (aggravated child endangerment) wasn't in Martin's interests. But we agree with
the district court that this concession didn't prejudice Martin—there was strong evidence
in support of the child-endangerment charge.
       We begin our discussion with a procedural overview. If a criminal defendant is
convicted, he or she has the opportunity in a direct appeal to raise claims about trial
errors that may have affected the outcome. If the defendant succeeds in the direct appeal,
we generally send the case back for a new trial at which the errors can be avoided. If the
defendant doesn't succeed in the direct appeal, the defendant can bring a habeas challenge
raising other issues.


       That's what has happened here: Martin lost his direct appeal, State v. Martin, No.
110,556, 2015 WL 5224697, at *1-3 (Kan. App. 2015) (unpublished opinion), and he
then raised a habeas claim alleging that his court-appointed trial attorney hadn't provided
adequate representation.


       Well-established rules apply when a defendant seeks to set aside a conviction
based on the claim that the defense attorney provided representation so ineffective that it
was below constitutionally required standards. The defendant has the burden to show two
things: (1) that the attorney's work was below minimum standards and thus
constitutionally deficient; and (2) that the attorney's substandard work prejudiced the
defendant. Mattox v. State, 293 Kan. 723, 725, 267 P.3d 746 (2011). The second part of
that test ordinarily requires showing a reasonable probability that the result of the trial
would have been different but for the attorney's substandard work. Strickland v.
Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984); Mattox, 293
Kan. at 725-26. In sum, what is often called the Strickland test requires two showings—
constitutionally deficient representation and prejudice to the defendant. If those showings
are made, we set aside the conviction and send the case back for a new trial with proper
representation for the defendant.


       The charges against Martin arose out of events in Greenwood County. Martin
drove with his wife and their 18-month-old daughter from Hamilton to Eureka in search
of either gas money or methamphetamine, depending on whose trial testimony one

                                              2
accepts. That led to a visit to another person, Dominick Angelo, in Severy. There, several
people were involved in a physical altercation, and Martin stabbed Angelo, who died,
several times. We set out the testimony of key witnesses in our opinion in Martin's direct
appeal. Martin, 2015 WL 5224697, at *1-3.


       The State brought three charges against Martin: (1) felony murder (a murder
committed while also committing a felony, alleged here as the attempted possession of
methamphetamine); (2) attempted possession of methamphetamine; and (3) aggravated
child endangerment. On the murder charge, the State had an alternative charge, second-
degree (intentional but not premeditated) murder, if the jury didn't convict Martin of
felony murder. On the aggravated child-endangerment charge, the jury also had the
option to convict Martin of a lesser (non-reckless) child endangerment. The jury
convicted Martin of second-degree murder and aggravated child endangerment but
acquitted him of the drug charge.


       In closing argument, Martin's attorney essentially conceded guilt on the child-
endangerment charge. He began by saying, "There is one thing that I . . . submit you
should find Patrick Martin as guilty of and that is Count 3 [aggravated child
endangerment]." A few moments later, he modified that to say that "at least I submit that
it's reasonable for you to reach that conclusion" and that jurors would not be acting
outside their role to mark guilty for both forms of child endangerment. But whether we
call it a flat-out concession or something weaker, Martin's attorney didn't argue that
Martin was innocent of that charge.


       The attorney, Jay Witt, testified at an evidentiary hearing that he made the
strategic decision that he'd have better credibility with the jury in arguing against the
most-serious charge, felony murder, if he conceded this point. Neither Witt nor Martin,
who also testified about his dealings with Witt, could recall for sure whether Martin


                                              3
objected to this concession. Martin testified that Witt had told him right before closing
argument that Witt planned to make this concession.


       Martin argued to the district court—and again argues in this appeal—that Witt's
decision to mostly concede the aggravated-child-endangerment charge fails on both of
the Strickland standards. Martin argues that it's not minimally adequate representation
and that it acted to his detriment. The same district judge who had presided over Martin's
jury trial rejected both claims in a detailed written opinion. Because the district court
conducted an evidentiary hearing, we must accept its factual findings if they are
supported by substantial evidence. But whether the attorney's work met or fell below the
Strickland requirements is a legal issue that we review independently, with no required
deference to the district court. Khalil-Alsalaami v. State, 313 Kan. 472, Syl. ¶ 5, 486 P.3d
1216 (2021); Wilson v. State, 51 Kan. App. 2d 1, 14, 340 P.3d 1213 (2014).


       As for the first Strickland test, deficient performance, we're dealing with an
attorney's choice of how best to defend the case. Usually, an attorney's strategic decisions
are essentially unchallengeable if the attorney made an informed decision based on a
thorough investigation of the facts and applicable law. The decision must be reasonable,
and it falls below minimum constitutional standards only if no competent attorney would
have adopted that strategy. Wilson, 51 Kan. App. 2d at 14-15.


       Here, though, there's a bit of a twist: can an attorney provide adequate
representation while conceding guilt on a lesser charge? Some courts have said that can
be a reasonable defense strategy. E.g., United States v. Pledger, 887 F. Supp. 1400, 1405-
07 (D. Kan. 1995). But our Supreme Court has held that a defendant generally has a Sixth
Amendment right to maintain a not-guilty plea. See State v. Carter, 270 Kan. 426, 14
P.3d 1138 (2000). Our case isn't like Carter, though; there, the defendant had strenuously
objected to defense counsel's trial strategy. See 270 Kan. at 431-33.


                                              4
       But our Supreme Court has also considered a case more like Martin's, Edgar v.
State, 294 Kan. 828, 283 P.3d 152 (2012). There and here, the defendant was charged
with both murder and either child abuse or child endangerment. In Edgar, as in Martin's
case, the defense attorney made comments in closing argument that seemed to invite
conviction on a lesser charge while arguing against a murder conviction. 294 Kan. at 834.
But it wasn't clear in Edgar, where there was no testimony from the attorney and
defendant about any communication about this defense strategy. 294 at 839. So our
Supreme Court decided the claim of inadequate representation by analyzing only the
Strickland prejudice prong and not deciding whether conceding a lesser point or charge
was deficient performance. 294 Kan. at 839-46.


       We adopt that same approach here. Under the Strickland prejudice standard,
Martin has not shown that there's any reasonable probability the trial's outcome would
have been different. A reasonable probability in this context is one sufficient to
undermine confidence in the proceeding's outcome. Khalil-Alsalaami, 313 Kan. at 486.
Martin has not made that showing.


       First, there was ample evidence of aggravated child endangerment (in this case,
recklessly causing or permitting the child to be in a situation where her life, body, or
health was endangered). In our opinion on Martin's direct appeal, we noted the strength
of this evidence:


       "Martin testified that he was 'buzzed pretty good' that afternoon before he took his wife
       and child for the drive from Hamilton to Eureka. He also testified that on the way from
       Eureka to Severy, when [another person] was driving, all three of the adults were
       drinking. When taken to the hospital for treatment shortly after he stabbed Angelo,
       Martin tested at more than twice the legal limit for drunk driving. No reasonable person
       would have difficulty recognizing that driving drunk with an 18-month-old child in the
       car endangers the child." Martin, 2015 WL 5224697, at *8.



                                                    5
That's what the prosecutor emphasized in closing argument at Martin's trial: "He's driving
around recklessly, not necessarily how he's driving, but by his intoxication, he puts that
child at risk." The district court found that the evidence supported a finding that "Martin
not only recklessly endangered his daughter by drinking and driving, but also by dragging
her around Greenwood County in his failed effort to locate methamphetamine."


       Martin makes one factual argument about the child-endangerment charge: he
suggests there wasn't evidence that he was the driver on the trip from Hamilton to
Eureka. At the evidentiary hearing on his habeas claim, Martin claimed he wasn't driving,
but he doesn't cite any testimony from the jury trial on his criminal charges that someone
else drove. The trial testimony showed that Martin and Dawn took his pickup truck, and
he testified that he "told Dawn to load up" because "[w]e're going to Eureka to try to find
some money." Dawn also testified it was Martin's decision to drive from Hamilton to
Eureka. But whether Dawn was driving or Martin was, both were drinking heavily, and
each of them went along with having their daughter ride with them. Dawn testified that
she had had some shots of whiskey and was drinking her fourth beer; she said Martin was
obviously drunk.


       Second, if we assume Witt had the ability to make this type of strategic decision, it
improved Martin's chances of successful outcomes on the other charges. Indeed, the jury
didn't convict Martin of attempted possession of methamphetamine and didn't convict
him of the charge with the greatest potential penalty, felony murder. So if Martin's claim
of prejudice is that conceding that the jury could easily convict him on the child-
endangerment charge made it more likely for him to be convicted on the other charges,
we see no basis that this happened. If anything, Witt's approach somewhat succeeded
(acquittal on the drug charge, conviction on a lesser murder charge); there's no basis to
say it led to a worse result for Martin.




                                             6
       We recognize that Martin has argued that we should apply a different standard
than Strickland. When a defendant is completely denied the assistance of counsel at a
critical stage of a criminal proceeding, the court may presume that prejudice occurred.
United States v. Cronic, 466 U.S. 648, 658-59, 104 S. Ct. 2039, 80 L. Ed. 2d 657 (1984).
But in Edgar, a case much like Martin's, our Supreme Court applied the Strickland
reasonable-probability standard for determining prejudice, not the Cronic presumption.
We therefore apply it here too. Martin's is not a case in which his attorney abandoned him
or had an irreconcilable conflict of interest.


       Before the district court, Martin also argued that Witt had been deficient by not
talking in closing argument about the voluntary-intoxication defense. The court instructed
the jury that Martin's intoxication could be seen as a defense if it meant that he could not
form the conscious intention to kill Angelo. But Martin hasn't pursued this argument on
appeal, see State v. Arnett, 307 Kan. 648, 650, 413 P.3d 787 (2018), and we agree with
the district court that neither inadequate performance nor prejudice under Strickland was
shown on this point.


       We affirm the district court's judgment.




                                                 7